DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  
Applicant's submission filed on 8/01/2022 has been entered.  Claim 5 has been canceled, Claims 1-4, 6, 11-12, 14-15, 17, 21 and 25-26 have been amended, and Claim 27 has been added.  Claims 1-4, 5-9, 11-18, 21, and 25-26 are pending in the application, with Claim 18 currently withdrawn from consideration.
Response to Arguments
Applicant’s amendments to the independent claims cause a change in scope and thus necessitate new grounds of rejection presented in this Office action.  However, the current rejection cites references applied in the prior rejection of record for matter that is challenged in the applicant arguments. Thus examiner responds to applicant remarks below.
Applicant's arguments filed 8/01/2022 have been fully considered but they are not persuasive. 
Applicant submits that the combination of Patel and Lindoff fails to teach or suggest the first radio measurement comprises a measurement of the radio environment of the sensor device at a first time and the second radio measurement comprises a measurement of the radio environment of the sensor device at a second time. The first positioning information obtained from the third apparatus is compared to the second positioning information that was determined based on the second radio measurement captured by the sensor device. Based at least one a result of comparing the first positioning information and the second positioning information, it is determined whether the sensor device has been relocated and/or positioning information stored in memory of the first apparatus is updated, as recited in some form by independent Claims 1 and 21 as amended.  Examiner respectfully disagrees.
In response to applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e., “Based at least one a result of comparing the first positioning information and the second positioning information, it is determined whether the sensor device has been relocated”) are not positively recited in the rejected claim(s) due to the appearance of “and/or” in the clause.   
Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).
	Therefore, the rejection is updated to reflect the amended claims as taught by the previously cited art.
	Examiner cites the above response also for remarks regarding claims 2-4, 6-9, 11-17 and 25-27.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-9, 11-14, 16-17, 21  25 and 27 are rejected under 35 U.S.C. 103 as being unpatentable over Patel; Sanjeev et al.  US 20160286624 A1 in view of Lindoff; Bengt et al. US 20200191901 A1.

Regarding Claims 1 and 21, Patel discloses A method (See Patel Figs. 1-2, Fig. 5, [0085] - [0088]), performed by at least a first apparatus (See Patel Fig. 5 [0054] controller 520), for managing at least a sensor device (See Patel Fig. 1 [0030] fixtures 110-113, Fig. 2 [0032] fixture 202, Fig. 5 [0054]  fixture 510), the method comprising:
obtaining identifier information of the sensor device and obtaining first positioning information indicative of a first position of the sensor device and associated with the identifier information (See Patel Figs. 1-2, Fig. 5, [0085] - [0088] the light fixture transmits a MAC (media access control) address or an IP (Internet protocol) address, which is demodulated by a mobile device of known position (by means of GPS or WIFI, par [0060]). This information along with the position information is communicated to the central controller or server 520), wherein the first positioning information and the identifier information are obtained from a third apparatus (See Patel Figs. 1-2, Fig.5, [0085] - [0088] the light fixture transmits a MAC (media access control) address or an IP (Internet protocol) address, which is demodulated by a mobile device, which communicates information along with the position information to the central controller or server 520);
obtaining, from the sensor device, identifier information of the sensor device (See Patel Figs. 1-2, Fig. 5, [0085] - [0088] the light fixture transmits a MAC (media access control) address) and a first radio measurement taken by the sensor device (See Patel Figs. 1-2, Fig. 5,  [0085] - [0088] “…each light fixture automatically determines its location based on the established communication. That is, for example, a user can merely "walk around" a structure. The light fixtures automatically communicate with a mobile device);
determining second positioning information of the sensor device at least based on an obtained second radio measurement taken by the sensor device (See Patel Figs. 1-2, Fig. 5,  [0085] - [0088] “…each light fixture automatically determines its location based on the established communication. That is, for example, a user can merely "walk around" a structure. The light fixtures automatically communicate with a mobile device. The location of the mobile device can be automatically communicated to the light fixtures, allowing each light fixture to estimate their location. GPS within the mobile device can be used to determine the location of the user…” [0054]), wherein the second radio measurement comprises a measurement of the radio environment of the sensor device at a second time  (See Patel Figs. 1-2, Fig. 5,  [0085] - [0088] where the fixture determined location is based on the fixture radio environment as received from mobile device in environment) and 
associating the first positioning information with the first radio measurement; and at least based on a result of comparing the first positioning information of the sensor device and the second positioning information of the sensor device, determining whether the sensor device has been relocated and/or updating the positioning information associated with the identifier information of the sensor device stored in a memory of the first apparatus (See Patel Fig. 1-2, Fig. 5 [0054] the location of the light fixture 510 can be communicated to a central controller 520, wherein the central controller 520 logs the location of the light fixture 510 for future reference; Examiner note: where the first part of the limitation is moot since the claim is broad because of the “and/or” appearance thus Patels teaching of storing/updating position and identifier information in memory is sufficient for the entire clause).
Patel does not explicitly disclose wherein the first radio measurement comprises a measurement of the radio environment of the sensor device at a first time; and
comparing the first positioning information of the sensor device obtained from the third apparatus and the second positioning determined based on the second radio measurement taken by the sensor.
 
Lindoff teaches obtaining, from the sensor device, a first radio measurement taken by the sensor device (See Lindoff Fig. 2A, [0075] Action 225a receive the position measurement from the target device; See also [0077] 226a), wherein the first radio measurement comprises a measurement of the radio environment of the sensor device at a first time (See Lindoff [0073]-[0075] where target device measures signals to determine position measurement) 
obtaining first positioning information indicative of a first position of the sensor device (See Lindoff Fig. 2A, [0075] Action 225a receive the position measurement from the target device; See also [0077] 226a)
associating the first positioning information with the first radio measurement (See Lindoff where first radio measurement i.e. position received from target node in 225a or signals measured by target node 227a provides positioning information thus are associated and stored in network node Fig. 2A, [0065] 210a The network node 120, 122 determines that the target device 130 has moved [0075] Action 225a receive the position measurement from the target device [0077] Action 226a determine the target device 130 position [0136] storing the positioning information [0009] storing identifier with position; See also [0079] 227a); 

comparing the first positioning information of the sensor device obtained from the third apparatus and the second positioning determined based on the second radio measurement taken by the sensor (See Lindoff [0044] There are different kinds of methods to detect or determine whether the the target device 130 has moved compared to the first reported position. [[0049] determining whether the target device 130 has moved may be based on comparing the characteristics of the received signal with the characteristics of previously received signals from the target device 130.050]-[0051] determining target device 130 moved by comparing current and previous measurements obtained from target device; [0054] Determining whether the target device 130 has moved may also be based on a relative position change between the first communication node and the target device.); and
	at least based on a result of comparing the first positioning information of the sensor device and the second positioning information of the sensor device , determining whether the sensor device has been relocated (See Lindoff Fig. 2A, [0065] 210a The network node 120, 122 determines that the target device 130 has moved [0075] Action 225a receive the position measurement from the target device [0077] Action 226a determine the target device 130 position [0136] storing the positioning information [0009] storing identifier with position).
	
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art, to modify the invention of Patel to include the noted teachings of Lindoff, in order to activate lean positioning procedure for low power devices (Lindoff [0021]-[0022]).

Regarding Claims 2 and 25, the combination teaches obtaining sensor data from the sensor device and/or providing actuator data to the sensor device (See Patel [0032] The light fixture 202 further includes communication circuitry 250. The communication circuitry 250 is operative to maintain a link (the link can be wired or wireless) with a network [0039] For at least some embodiments, the light fixture is further operative to receive a broadcast message from a central controller, [0054] the location of the light fixture 510 can be communicated to a central controller 520).

Regarding Claim 3, the combination teaches the identifier information of the sensor device is obtained from a third apparatus, the third apparatus having obtained the identifier information from the sensor device (See Patel Figs. 1-2, Fig. 5,  [0085] - [0088] the light fixture transmits a MAC (media access control) address or an IP (Internet protocol) address, which is demodulated by a mobile device of known position (by means of GPS or WIFI, par [0060]). This information along with the position information is communicated to the central controller or server 520).

Regarding Claim 4, the combination teaches the identifier information of the sensor device is obtained at a third apparatus (See Patel Figs. 1-2, Fig. 5,  [0085] - [0088] the light fixture transmits a MAC (media access control) address or an IP (Internet protocol) address, which is demodulated by a mobile device of known position (by means of GPS or WIFI, par [0060]). This information along with the position information is communicated to the central controller or server 520).
Patel does not explicitly disclose the identifier information is obtained at the third apparatus from the sensor device based on radio-frequency identification technology.
The combination teaches the identifier information is obtained at the third apparatus from the sensor device based on radio-frequency identification technology (See LIndoff [0054] UE relay 124 may here also utilize some short-range communication technology such as e.g. near-field communication ( NFC) to detect target devices in its vicinity, and based on these measurements and compare with previously known targets devices positions, to determine that a target device has moved).
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art, to modify combination to include the noted teachings of Lindoff, in order to activate lean positioning procedure for low power devices (Lindoff [0021]-[0022]).


Regarding Claim 6, the combination teaches wherein the obtained positioning information indicative of a position of the sensor device is determined by positioning a third apparatus (See Patel Figs. 1-2, Fig. 5,  [0085] - [0088] the light fixture transmits a MAC (media access control) address or an IP (Internet protocol) address, which is demodulated by a mobile device of known position (by means of GPS or WIFI, par [0060]). This information along with the position information is communicated to the central controller or server 520).

Regarding Claim 7, the combination teaches wherein the positioning of the third apparatus is based on at least one of - a cellular communication system;  a non-cellular communication system; and/or - a global satellite navigation system (See Patel Figs. 1-2, Fig. 5,  [0085] - [0088] the light fixture transmits a MAC (media access control) address or an IP (Internet protocol) address, which is demodulated by a mobile device of known position (by means of GPS or WIFI, par [0060]). This information along with the position information is communicated to the central controller or server 520).

Regarding Claim 8, the combination teaches wherein the third device communicates with the first apparatus at least in part based on at least one of - a cellular communication system; and/or - a non-cellular communication system (See Patel Fig. 6 second communication link [0061] cellular)

Regarding Claim 9, the combination teaches wherein the third apparatus is a mobile device or a part thereof (See Patel Fig. 5 [0054] mobile device 530 Fig. 1 device 130).

Regarding Claim 11, the combination teaches wherein the sensor device communicates with the first apparatus at least in part via a low power wide area network  (See Lindoff Fig. 1, [0035],[0037] “..LoRa, Sigfox or similar technologies. LoRa is a spread-spectrum technology with a wider band, usually 125 kHz or more, while SigFox is a narrowband or ultra-narrowband technology that mobile network operators adopt for IoT deployments over both city and nationwide low power, wide-area networks (LPWANs)…”).
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art, to modify the combination to include the noted teachings of Lindoff, in order to activate lean positioning procedure for low power devices (Lindoff [0021]-[0022]).

Regarding Claim 12, the combination teaches wherein the radio measurements taken by the sensor device are based on signals of a low power wide area network (See Lindoff Fig. 1, [0035],[0037] “..LoRa, Sigfox or similar technologies. LoRa is a spread-spectrum technology with a wider band, usually 125 kHz or more, while SigFox is a narrowband or ultra-narrowband technology that mobile network operators adopt for IoT deployments over both city and nationwide low power, wide-area networks (LPWANs)…”).  
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art, to modify the combination to include the noted teachings of Lindoff, in order to activate lean positioning procedure for low power devices (Lindoff [0021]-[0022]).

Regarding Claim 13, the combination teaches wherein the low power wide area network is based on at least one of:	- a chirp spread spectrum based system;- a LoRa based system;- an ultra narrow band based system;- a Sigfox system;- a Telensa system;- a NarrowBand-IoT system;- an Nwave system;- a Weightless system (See Lindoff Fig. 1, [0035],[0037] “..LoRa, Sigfox or similar technologies. LoRa is a spread-spectrum technology with a wider band, usually 125 kHz or more, while SigFox is a narrowband or ultra-narrowband technology that mobile network operators adopt for IoT deployments over both city and nationwide low power, wide-area networks (LPWANs)…”).  
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art, to modify the combination to include the noted teachings of Lindoff, in order to activate lean positioning procedure for low power devices (Lindoff [0021]-[0022]).

Regarding Claim 14, the combination teaches wherein the first and the third apparatus communicate at least in part via a first communication system (See LIndoff [0037] a direct communication link between the access node 120 and the UE relay 124 or the target device 130 comprises downlink and uplink communication using a cellular radio-access technology, RAT, such as GSM, 3G WCDMA, 3G/4G LTE, or 5G NR.) and 
wherein the first and the sensor device communicate at least in part via a second communication system (See Lindoff [0037] “the direct communication link between the UE relay 124 and the target device 130 may comprise a short-range radio access technology such as WLAN or Bluetooth.. different communication links may further comprise RATs specifically targeting Machine-to Machine (M2M) applications”, Examiner Note: server communicates with sensor via UE relay), 
wherein the second communication system utilizes a lower data rate and/or allows for a lower power consumption for communication than the first communication system (See Lindoff [0037] where well known that the disclosed low power communication technology utilizes lower data rates and/or lower power).

Regarding Claim 16, the combination teaches wherein the first apparatus is a server or a part thereof (See Patel Fig. 5 [0054] controller 520).

Regarding Claim 17, the combination teaches wherein the method is performed for a plurality of second apparatuses (See Patel Fig. 1 [0030] fixtures 110-113, Fig. 2 [0032] fixture 202, Fig. 5 [0054] fixture 510).

Regarding Claim 27, the combination teaches the sensor device is a sensor and actuator device (See Lindoff [0033] The wireless communication devices 130, 131 may be any type of IoT device, such as a user equipment, a mobile wireless terminal or a wireless terminal, a mobile phone, a sensor or actuator with wireless capabilities )
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art, to modify the combination to include the noted teachings of Lindoff, in order to activate lean positioning procedure for low power devices (Lindoff [0021]-[0022]).

Claims 15 and 26 are rejected under 35 U.S.C. 103 as being unpatentable over Patel; Sanjeev et al.  US 20160286624 A1 and Lindoff; Bengt et al. US 20200191901 A1, further in view of Barnard; Chris et al. US 20150369618 A1.

Regarding Claims 15 and 26, the combination does not explicitly teach the first apparatus provides or triggers providing an alert, when it is determined that the sensor device has been relocated.
Barnard teaches wherein the first apparatus provides or triggers providing an alert, when it is determined that the sensor device has been relocated (See Barnard [0203] alerts to the user when the car is moved without the smartphone being present).
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art, to modify the combination, to include the noted teachings of Barnard, in order to use sensor data for interactive applications (Barnard [0003]).

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to UMAIR AHSAN whose telephone number is (571)272-1323. The examiner can normally be reached Monday - Friday 10-5 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Srilakshmi Kumar can be reached on (571) 272-7769. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/UMAIR AHSAN/Examiner, Art Unit 2647